Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note to Applicant
If during the course of examination of a patent application, an examiner notes the use of language that could be deemed offensive to any race, religion, sex, ethnic group or nationality, he or she should object to the use of the language as failing to comply with 37 CFR §1.3 which proscribes the presentation of papers which are lacking in decorum and courtesy.  Applicant is referred to the response filed October 23, 2020 at page 10, line 24 wherein the personal pronoun “her” refers back to the “Examiner,” an incorrect reference to the sex of the instant examiner.  Applicant is respectfully requested to avoid this error in all future communications.  
Detailed Action
This application has been filed with informal drawings acceptable for examination purposes only.  Formal drawings will be required when the application is allowed.  
Figures with bar graphs each lack clearly distinguishable bar features.  In addition, Figures 7 and 8 are tables and for this reason are not properly Drawings.  For this reason Figures 7 and 8 should be transferred to the disclosure by amendment.  
Applicant’s arguments filed\October 23, 2020 have been fully considered but they are not persuasive.  
Applicant has acknowledged this objection but has not amended the drawings.  Therefore the objection has been maintained.  
Claims 1-158 were previously cancelled, claims 159-174 have been newly cancelled, no claims have been amended, the disclosure has been amended as requested, and new claims 175-191 have been added as per the amendment filed October 23, 2020.  One additional or supplemental Information Disclosure Statement (1 IDS) filed October 23, 2020 has been received with all non-U.S. patent documents, annotated and made of record.  
Claims 175-191 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
Claims 175-191 are rejected under 35 U.S.C. §112(a) because the specification, while being enabled for a very small proportion of the vast array of compounds encompassed by  claims 175-189, and the apparent application of a single incompletely specified, claim 189-191 partially disclosed, embodiment for the transport of the attached generic “oligonucleotide” to the liver, does not reasonably provide enablement for the vast majority of compounds claimed and the application thereof to transport any attached oligonucleotide into the liver of a host in need thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
The fundamental issue here is whether practicing the full scope of the instant invention is possible without undue experimentation.  As provided for in In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows:  
A.  The breadth of the claimed subject matter:  The claimed subject matter is directed to a scope of subject matter that vastly exceeds the scope of the exemplification enabled subject matter.  
B.  The nature of the claimed subject matter:  The instant claims are directed to conjugates with at least two N-acetyl-2-galactosaminyl moieties attached to an oligonucleotide of unspecified sequence by a linking moiety.  
C.  The state of the prior art:  The cited prior art includes several references that appear to at least partially read on the instant claimed subject matter.  
D.  The level of one of ordinary skill:  One of ordinary skill would be expected to be knowledgeable concerning how to chemically synthesize the conjugates molecules and the 
E.  The level of predictability in the art:  In view of the substantial number of extensive disclosures now of record, the instant art area has been found to be both chemically and medicinally predictable.  
F.  The amount of direction provided by the applicant:  The specification at pages 58-128 has disclosed a substantial number of synthetic protocols, and a very brief disclosure at pages 129-130 of tests directed to contacting the products generated with liver cells to determine intracellular transport efficiency.
G.  The existence of working examples:  This factor has been addressed in the previous paragraph of this analysis.  
H.  The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure has been found to be excessive based on the above analysis.  
Applicant’s arguments filed\October 23, 2020 have been fully considered but they are not persuasive.  
Applicant has argued beginning a\t page 10 of the instant response that even if the claimed subject matter has a scope in excess of the disclosed specific embodiments, that this is not a disqualification because “breadth alone cannot support a rejection under 35 USC 112(a).”    Examiner respectfully disagrees, noting that disclosure in an application shall inform those skilled in the art how to use appellant's alleged discovery, not how to find out how to use it for themselves.”  In re Gardner et al., 166 USPQ 138 (CCPA 1970).   In addition applicant is respectfully requested to note that Brenner v. Manson (383 U.S. 519 (S. Ct., 1966); 148 USPQ 689 (S. Ct. 1966)) stands for the proposition that a patent is granted for work already accomplished and “... is not a hunting license.”  For these reasons the instant rejection has been found to also apply to the instant amended claim set.  
Claims 175-191 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112(b).  
In claim 175 at lines 4, 13 and 14, the term “linking group” is functional terminology that lacks adequate definition in the claim and is therefore indefinite.  
Applicant’s arguments with respect to claims 159-174 have been considered but are moot in view of the new grounds of rejection.  This new ground of rejection was necessitated by applicant’s amendments.
In claim 175 at line 21, the term “nucleic acid” is directed to a genus of compounds, not a chemically attached substituent.  Did applicant intend the term to reads -- a nucleic acid-derived substituent --?  See also claim 189 wherein the term “nucleic acid is a siRNA” wherein the included term “siRNA” is a genus of compounds not a substituent.  In addition the subject matter is improperly dependent because siRNA is not defined in claim 175 and the intended sequences of the siRNA have not been specified in either claim 175 or 189.  
Applicant’s arguments with respect to claims 159-174 have been considered but are moot in view of the new grounds of rejection.  This new ground of rejection was necessitated by applicant’s amendments.
In claim 177 at line 8 and claims 184-185 at lines 7-8, the terms “heteroaryl” and “heteroaryloxy” are indefinite because the intended chemical formulas of the substituents intended have not been defined in the claim.  
Applicant’s arguments with respect to claims 159-174 have been considered but are moot in view of the new grounds of rejection.  This new ground of rejection was necessitated by applicant’s amendments.
In claim 191 at line 1, the term “animal” is incomplete and should be amended to read -- animal in need thereof --.  
Applicant’s arguments with respect to claims 159-174 have been considered but are moot in view of the new grounds of rejection.  This new ground of rejection was necessitated by applicant’s amendments.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 or §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
“A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or  
(a)(2) the invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the filing date of the claimed invention.”  
Claims 175-191 are rejected under 35 U.S.C. §102(a)(1) and/or (a)(2) as being anticipated by Manoharan et al.’956; (US 8,828,956; PTO-1449 #1; US pat ref. #1).
Applicant is referred to claims 1-10 and 16 wherein the instant claimed subject matter has been anticipated.  
Applicant’s arguments with respect to claims 159-174 have been considered but are moot in view of the new grounds of rejection.  This new ground of rejection was necessitated by applicant’s amendments.
No claim is allowed.  
Applicant’s amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §1.136(a).  
A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. §1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   
LECrane:lec
03/13/2021
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600